NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                           FILED
                              FOR THE NINTH CIRCUIT                             JAN 04 2013

                                                                            MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 11-10169

                Plaintiff - Appellee,            D.C. No. 2:09-cr-00010-EJG-1

  v.
                                                 MEMORANDUM*
SANG KOM SOTH,

                Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                  Edward J. Garcia, Senior District Judge, Presiding

                       Argued and Submitted December 7, 2012
                              San Francisco, California

Before: HAWKINS, TASHIMA, and MURGUIA, Circuit Judges.

       Defendant Sang Kom Soth (“Soth”), a career offender pleading guilty to

possession with intent to distribute 50 grams or more of methamphetamine, see 21

U.S.C. § 841(a)(1), argues his sentence is procedurally and substantively

unreasonable.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       We have jurisdiction to review Soth’s sentence for reasonableness. United

States v. Plouffe, 445 F.3d 1126, 1130 (9th Cir. 2006). After thoroughly

considering the parties’ arguments and the record below, we simply cannot

conclude that Soth’s sentence is procedurally or substantively unreasonable.1 We

affirm the district court.

       Soth also contends the district court should have allowed his counsel to

withdraw immediately before it announced Soth’s sentence, or at least should have

held a hearing on the question. Earlier, Soth’s counsel had challenged Soth’s

presentence report for overstating his criminal history; immediately before

sentencing him, the district court told Soth’s counsel that her advocacy led the

court to consider Soth’s history more closely than it otherwise might

have—ultimately to Soth’s detriment. Soth argues that the district court’s

statement is akin to a finding that his counsel behaved incompetently, and that it

therefore should have resulted in an inquiry into his satisfaction with his

representation. There is a vast difference, however, between an offhand remark

that an argument drew the court’s attention to an unfavorable fact and a finding



       1
         In light of Soth’s concession at oral argument that he is not challenging the
extent of the departure apart from the reasonableness of the sentence as a whole,
we do not address separately the procedural reasonableness of the extent of the
district court’s departure.

                                          2
that the person making the argument acted incompetently. Soth’s position is

without merit. All pending motions are denied as moot.

      AFFIRMED.




                                        3